Citation Nr: 0837133	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  04-01 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for 
blood loss, to include as due to hemorrhoids.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 

INTRODUCTION

The veteran had active service from March 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Indianapolis, Indiana.  In November 2006 and July 2008, the 
RO issued supplemental statements of the case (SSOCs), 
denying the veteran's request to reopen his claim of service 
connection for failure to submit new and material evidence.  

Irrespective of the RO's actions, the Board must, on a de 
novo basis decide whether the veteran has submitted new and 
material evidence, defined below, to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The veteran requested and was afforded a hearing before a 
member of the Appeals Rating Team at the RO in Indianapolis, 
Indiana in October 2004.  A written transcript of this 
hearing was prepared, and VA has incorporated a copy of this 
transcript with the record.  


FINDINGS OF FACT

1.  The RO's October 1995 decision denying the veteran's 
claim of service connection for hemorrhoids was not appealed, 
and is therefore final.  

2.  Evidence received since the October 1995 final decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for hemorrhoids 
and does not raise a reasonable possibility of substantiating 
the claim.





CONCLUSIONS OF LAW

1.  The October 1995 rating decision denying service 
connection for the veteran's hemorrhoids is final.  38 
U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.201, 20.302 (2007).

2.  New and material evidence having not been received, and 
the veteran's claim of entitlement to service connection for 
hemorrhoids remains closed.  38 U.S.C.A. §§ 5107, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
veteran with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the veteran was not originally provided a 
letter satisfying the Kent criteria.  However, in November 
2007, the veteran was provided with a fully compliant notice 
letter, providing the veteran with the criteria for reopening 
a previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Specifically, the veteran was 
informed that his claim was previously denied for lack of 
evidence showing that the veteran's hemorrhoids were incurred 
in or aggravated by active military service.  While the 
veteran did not receive this letter until after the initial 
RO decision declining to reopen the veteran's claim, the 
claim was subsequently readjudicated, no prejudice has been 
alleged, and none is apparent from the record.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  




Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records, as well as the records of the veteran's 
outpatient treatment with VA.  Significantly, the veteran 
informed VA in December 2007 letter that he had no additional 
evidence to provide VA to substantiate his claim, and there 
is nothing in the record to indicate that any such evidence 
exists.  

While the veteran was afforded VA examination for his 
hemorrhoids in April and May of 1995, the Board recognizes 
that the veteran was not afforded VA examination in this case 
since filing his claim to reopen in July 2002.  However, VA 
is not required to provide additional examination in this 
case.  According to 38 C.F.R. § 3.159(c)(4)(iii), paragraph 
3.159(c)(4)(i) applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured.  The Court has interpreted this to mean 
that VA is not required to provide examination or opinions to 
a claimant who attempts to reopen a finally adjudicated claim 
until new and material evidence has been submitted.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003).  Therefore, 
since the Board has concluded that the veteran failed to 
submit new and material evidence in this case, no further 
discussion is required relating to VA's duty to provide an 
examination.  

As such, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations for New and Material Claims

In March 2003, the RO decided the veteran's claim of service 
connection for blood loss without consideration of whether 
the veteran had submitted new and material evidence.  In May 
2006, the Board remanded the claim back to the RO so they 
could consider whether new and material evidence had been 
submitted.  In a July 2008 SSOC, the RO concluded that VA had 
not received new and material evidence, and declined to 
reopen the veteran's claim.  As noted above, irrespective of 
the RO's actions, the Board must decide whether the veteran 
has submitted new and material evidence to reopen the claim 
of service connection for loss of blood, to include as due to 
hemorrhoids.  Barnett, 83 F.3d 1380 (Fed. Cir. 1996).  

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  


Facts and Analysis

The veteran was denied service connection for hemorrhoids in 
an October 1995 rating decision.  The RO noted that there was 
contemporaneous evidence of record indicating that the 
veteran currently suffered from hemorrhoids, but found the 
evidence failed to indicate that these hemorrhoids were 
connected to the veteran's military service.  Therefore, for 
the evidence to be material in this case, it must address 
this unestablished fact.  

That said, none of the evidence submitted by the veteran 
since the October 1995 rating decision addresses this 
evidentiary deficiency.  According to the veteran's February 
1968 separation examination, the veteran's anus and rectum 
were normal at the time of separation.  There was no mention 
of a history of hemorrhoids or in-service surgeries.  In 
fact, the first evidence of record to mention hemorrhoids is 
the veteran's original February 1995 claim.  

VA medical records from 2002 indicate that the veteran had a 
history of gastrointestinal (GI) bleeding and hemorrhoids.  
VA surgical notes from 2004 establish that the veteran had a 
hemorrhoidectomy in August 2004.  In November 2004, the 
veteran was noted to have no hemorrhoids or GI bleeding.  New 
service medical records were also associated with the 
veteran's claims file.  The RO noted having considered these 
records in the November 2006 SSOC.  However, the new records 
were not considered to be new and material evidence, as they 
are not related to the veteran's claimed in-service event or 
injury.  See 38 C.F.R. § 3.156(c).  The final piece of new 
evidence submitted by the veteran is a 1999 VA operative 
report, in which the veteran underwent a hemorrhoidectomy and 
reported a long history of hemorrhoids.   

The fact that the veteran suffers from hemorrhoids and GI 
bleeding was already established at the time of the October 
1995 RO decision.  Further, the RO did not deny the veteran's 
claim in October 1995 for lack of evidence establishing that 
the veteran suffered from hemorrhoids or GI bleeding.  In 
fact, the RO conceded in the October 1995 rating decision 
that the medical evidence indicated that the veteran suffered 
from hemorrhoids.  VA examinations in April 1995 and May 1995 
clearly established this fact.  Rather, the veteran's claim 
was denied for lack of medical evidence linking the veteran's 
hemorrhoids and GI bleeding to his military service.  
Presently, no such evidence has been received by VA.  

The only evidence submitted by the veteran suggesting a 
connection between his blood loss and hemorrhoids and his 
military service is the veteran's own testimony.  The veteran 
indicated in his February 2004, December 2007 and April 2008 
letters to VA that his current blood loss and hemorrhoidal 
disorder is a direct result of hemorrhoid surgery performed 
on him in a tent during his service in Vietnam.  The veteran 
again made the same assertion in his October 2004 hearing 
testimony.  In February 2004, VA received two letters from 
the veteran's friends, and a letter from the veteran's 
brother, all of which indicate that the veteran told others 
of his surgery.  Finally, according to the veteran's October 
2004 hearing testimony, he has had problems with bleeding and 
hemorrhoids ever since this surgery was performed on him.  

Regardless of the fact that there is no evidence, aside from 
the veteran's own testimony, that this hemorrhoid surgery 
took place in Vietnam, there is no medical evidence 
suggesting that the two would be related.  The veteran has 
submitted numerous VA treatment records, yet not one of these 
records opine that the veteran's current disorder could be 
related to a surgery like the one described from the veteran.  
The only connection is the veteran's personal belief.  
However, the veteran is not competent to offer such a medical 
opinion in this case.  A layperson is generally not capable 
of opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  The 
record does not contain any medical evidence relating his 
current hemorrhoids to an event during his military service.  

Additionally, these assertions were already posited by the 
veteran in his original October 1995 claim of service 
connection for hemorrhoids.  As such, the testimony of the 
veteran, and the testimony of the veteran's friends reciting 
what was told to them by the veteran linking his hemorrhoids 
to his military service, is not new.  The Board may not 
reopen the veteran's claim based on this testimony.  

On the whole, none of the competent medical evidence received 
since the prior denial of the claim suggests that the 
veteran's GI bleeding and hemorrhoids were incurred in 
service.  As such, it does not relate to an unestablished 
fact necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of service 
connection for blood loss, to include as due to hemorrhoids, 
remains denied.  


ORDER

New and material evidence has not been received, and the 
veteran's claim of service connection for blood loss, to 
include as due to hemorrhoids, is not reopened.  


____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


